Citation Nr: 1125393	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-40 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine, to include on a secondary basis.

2.  Entitlement to an increased rating for grade II acromioclavicular joint separation of the left shoulder, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for osteoarthritis of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for osteoarthritis of the right knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been submitted to reopen a claim for service connection for a low back disability on a secondary basis.  In addition, this determination increased the evaluation assigned for the Veteran's service-connected left shoulder disability from 10 percent to 20 percent, and denied increased ratings for osteoarthritis of each knee and hypertension.  

The  issues of entitlement to service connection for left ankle and left hand disabilities on a secondary basis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for degenerative disc disease of the lumbar spine, to include on a secondary basis, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed October 2002 rating decision of the RO denied service connection for degenerative disc disease of the lumbar spine on the bases that it was not shown to have been related to service or to a service-connected disability.  The Veteran was notified of this determination and did not appeal.

2.  The evidence added to the record since the October 2002 determination includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for degenerative disc disease of the lumbar spine.

3.  Grade II acromioclavicular joint separation of the left shoulder is not manifested by limitation of motion of the arm to 25 degrees from the side.

4.  Osteoarthritis of the left knee is not manifested by flexion limited to 30 degrees or extension limited to 10 degrees.  There is no clinical evidence of instability.  

5.  Osteoarthritis of the right knee is not manifested by flexion limited to 30 degrees or extension limited to 10 degrees.  There is no clinical evidence of instability.

6.  The Veteran's diastolic pressure is not predominantly 110 or more, nor is systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which denied service connection for degenerative disc disease of the lumbar spine, to include on a secondary basis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the October 2002 rating decision is new and material, and the appellant's claim for service connection for degenerative disc disease of the lumbar spine, to include on a secondary basis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for an evaluation in excess of 20 percent for acromioclavicular joint separation of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

4.  The criteria for an evaluation in excess of 10 percent for osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

5.  The criteria for an evaluation in excess of 10 percent for osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

6.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In letters dated September and November 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2008 letter also advised the Veteran that new and material evidence was needed to reopen the claims for service connection for a low back disability, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, no further development is required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the service treatment records, private and VA medical records, the reports of VA examinations and statements from the Veteran and his spouse.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      I.  New and Material

VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection for a low back disability was denied by the RO in October 2002 on the bases that it was not present in service or for many years thereafter, nor was it secondary to his service-connected bilateral knee disability.

The evidence of record at the time of the October 2002 determination included the service treatment records, private and medical records, and the reports of VA examinations.

The service treatment records are negative for complaints or findings pertaining to a low back disability.

On VA general medical examination in October 1994, the Veteran's gait was normal.  He reported his knees sometimes gave way.  There were no findings pertaining to the low back.

The Veteran was seen by a private physician in May 1995.  It was noted he walked with a slight limp.  There was no limitation of motion of the back.  In November 1996, the Veteran related he had been treated in an emergency room about two weeks earlier after he had injured his back.  He denied falling.  The assessment was low back pain.

The Veteran was again examined by the VA in June 1997.  His gait was normal.  

VA outpatient treatment records disclose the Veteran was seen in March 1998 and reported he had fallen due to his knees "giving out."  He stated he had had low back pain since his last fall a few months ago.  It was noted in June 2000 that lumbosacral spine x-rays and magnetic resonance imaging done in 1998 were normal.  

On VA examination in April 2002, the Veteran asserted his knee problems had caused him to hurt his back. It was reported his leg lengths were equal.

The Veteran was afforded another VA examination in August 2002.  He reported he injured his back in 1996 when going into his own home.  He attributed it to his knee condition.  The examiner reviewed the medical records, and noted the Veteran had normal x-rays of the knees in 1996.  An examination revealed his gait was normal.  X-rays of the lumbosacral spine revealed slight narrowing of the L4-5 disc space.  The diagnosis was early degenerative disc disease of the lumbar spine.  The examiner concluded, based on a review of the medical records, a history and physical examination, that it was less likely than not that the Veteran's lumbar condition was secondary to the bilateral knee disability.  

The additional evidence includes private and VA medical records, and a statement from the Veteran's spouse.  When seen in a private hospital in November 1996, the Veteran reported back pain of two days duration.  He stated the pain began after he had fallen on stairs due to weak knees.  A lumbar sprain/contusion was noted.  

Additional records reflect treatment for symptoms involving the low back.  

In 2008, the Veteran spouse described his back pain.  

Thus, the evidence relates to a previously unestablished fact, that is, that the Veteran's low back disability is related to his service-connected bilateral knee disability.  The Board points out that the November 1996 treatment report reflects that when the Veteran initially reported back pain, he indicated he had fallen due to his knee condition.  Accordingly, the Board, presuming the credibility of this evidence in the Veteran's favor, finds that the evidence is new and material sufficient to reopen the claim for service connection for degenerative disc disease of the lumbar spine.

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

A.  Left shoulder 

When the motion of the arm is limited to midway between the side and shoulder level or at the shoulder level, a 20 percent evaluation may be assigned.  A 30 percent evaluation may be assigned for limitation of motion of the arm of the minor extremity to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The record reflects the Veteran is right-handed.  Thus, the left arm is his minor arm.

In a statement received in 2008, the Veteran's spouse related that the Veteran had shoulder pain every day.

On VA examination in March 2009, the Veteran reported constant pain in his left shoulder.  He indicated it was 6/10.  He claimed weakness, stiffness, swelling, lack of endurance and fatigability.  He denied heat, redness, giving way, locking and dislocation.  An examination of the left shoulder revealed guarding of movement.  There were no signs of edema, effusion, weakness, tenderness, redness, heat or subluxation.  Flexion was to 90 degrees, abduction was to 45 degrees, and internal and external rotation were to 10 degrees.  There was pain at the end point of motion.  The examiner indicated joint function was limited by pain after repetitive use.  It was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  He added that the pain limited joint function by 5 degrees.  X-rays of the left shoulder were within normal limits.  The diagnosis was Grade II acromioclavicular joint separation with history of bursitis of the left shoulder.

VA outpatient treatment records disclose the Veteran was seen in May 2009 and described new pains in his left shoulder with any motion.  An examination demonstrated decreased range of motion, both active and passive, due to pain.  The assessment was shoulder problems.  The examiner stated the Veteran's pain and range of motion seemed out of proportion to the findings on x-rays and magnetic resonance imaging.  It was also indicated that all treatment modalities dating to 2000 had not been very helpful. 

Private medical records reflect that physical therapy was advised for his shoulder in July 2009.  In November 2009, the Veteran had limitation of motion of the shoulder secondary to pain.  The next month, the assessment was rotator cuff rupture.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for grade II acromioclavicular joint separation of the left shoulder.  As noted above, in order to assign a 30 percent rating for the left shoulder disability, the record must show limitation of motion of the arm to 25 degrees from the side.  At the time of the March 2009 VA examination, the Veteran's abduction was to 45 degrees and flexion was to 90 degrees.  The examiner stated that pain limited joint function by 5 degrees.  Thus, even conceding that abduction would be reduced to 40 degrees and flexion would be reduced to 85 degrees, the evidence does not establish that the arm is limited to 25 degrees from the side.  Therefore, the Board concludes that the preponderance of the evidence does not support the award for a higher evaluation, which takes into account the DeLuca factors.  

The Board is aware that internal and external rotation were 10 degrees for each motion and 90 degrees is considered normal.  See 38 C.F.R. § 4.71, Plate I (2010).  However, the Board finds that such does not establish a basis to award an increased rating for several reasons.  Under Diagnostic Code 5201, the criteria involve the motion from the side and shoulder.  The Board has considered evaluating the disability under other Diagnostic Codes; however, they do not assist in obtaining a higher evaluation either because they do not apply or because the Veteran does not have the symptomatology to warrant a higher evaluation.  For example, there is no competent evidence of ankylosis of scapulohumeral articulation.  Thus, Diagnostic Code 5200 is not applicable.  Additionally, there is no competent evidence of another impairment of the humerus, as contemplated by Diagnostic Code 5202.  As to the part of that Diagnostic Code that addresses recurrent dislocation, the Veteran is at a 20 percent evaluation and thus is at the maximum evaluation for this symptom.  Regardless, since the Veteran was discharged from service in 1994, there has been no competent evidence that he has re-dislocated his shoulder to warrant consideration of that criteria.  Finally, the Veteran is at the maximum evaluation under Diagnostic Code 5203, and thus consideration of his claim under this Diagnostic Code 5203 would not assist him in obtaining a higher evaluation.  Regardless, the Veteran does not have the symptoms contemplated under that Diagnostic Code.  Thus, consideration of that Diagnostic Code would not be appropriate.
It must be noted that the Veteran's credibility has been called into question.  As noted above, in the May 2009 VA treatment record, the examiner noted that the Veteran's pain and range of motion seemed out of proportion to the findings on x-ray and magnetic resonance imaging.  This is not the first time the Veteran's credibility as to the severity of his symptoms has been raised by a medical professional.  In April 2009, the examiner noted that the examination was "inconsistent."  In June 1997, a VA examination stated he thought there was a large psychosomatic component to the Veteran's physical symptoms.  Thus, the Board has accorded the Veteran's allegations of severe pain lessened probative value.  

An increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  DeLuca, discussing 38 C.F.R. §§ 4.40, 4.45.  As noted above, the examiner stated that the function of the left shoulder would be decreased by 5 degrees.  The examiner stated that the joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Thus, an increased rating is not warranted on this basis.

B.  Knees

Arthritis due to trauma, substantiated by x-ray findings, will be rated as degenerative arthritis, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for osteoarthritis of each knee.  In the March 2009 VA examination report, the examiner stated that the Veteran's range of motion of each knee was from 0 degrees to 80 degrees.  Neither range of motion warrants a compensable evaluation.  Regardless, the Veteran has painful motion, which entitles him to the 10 percent evaluation he is currently assigned for each knee.  See 38 C.F.R. § 4.59 (2010).  The examiner specifically noted that the joint function of each knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The examiner also noted that the anterior and posterior cruciate ligaments were within normal limits.  The medial and lateral collateral ligaments stability test was normal for both the right and left knees, as was the medial and lateral meniscus tests.  Thus, entitlement to a separate evaluation for lateral instability is not warranted for either knee.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

The Board acknowledges that a private physician described the limitation of motion as "profound" in August 2008; however, he did not provide the range of motion, and the Board finds the VA examination findings, which specified the range of motion in each knee to be more probative as to the limitation of motion of each knee.  

The Board is aware of the Veteran's allegations of increased symptoms.  Similarly, his spouse related in a 2008 statement that the Veteran complains constantly about the pain in his knees.  First, the 10 percent evaluation assigned to each knee contemplates pain.  Second, the Board finds that the clinical findings do not support the Veteran's allegations of severe bilateral knee pain.  For example, in the March 2009 VA examination report, the examiner noted that the Veteran's gait was normal and that examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe pattern.  The examiner also noted the Veteran did not require an assistive device.  Leg length was the same for each lower extremity.  Thus, there is a lack of supportive evidence of the Veteran's allegations of severe pain.  On top of this, as a result of the medical professionals questioning the Veteran's credibility, the Board has accorded lessened probative value to the Veteran's allegations of pain.  This finding applies to the Veteran's spouse's statements as well.

The Board finds more probative the objective findings that fail to indicate pain at any point within the Veteran's range of motion and with no change in motion on repetition.  The pain and limitation of motion are contemplated in the 10 percent evaluations that have been assigned.  Thus, based on the limitation of motion present, a higher rating is not warranted.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for either knee disability.  See DeLuca 8, Vet. App. 202.  In this regard, the Board points out that while the Veteran has complained of bilateral knee pain, there is no objective showing that any such pain resulted in additional functional limitation sufficient to conclude that the disability picture most nearly approximates the next-higher 20 percent rating for either knee based upon flexion or extension.  Indeed, the VA examination revealed that the joint function of either knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Thus, the 10 percent rating for each knee adequately addresses the subjective complaints and the objective findings regarding the Veteran's osteoarthritis of the right and left knees.  Id.  

The Board also notes that the VA General Counsel has held that separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.  However, at no time during the course of the appeal has the evidence demonstrated either loss of flexion and extension to a compensable degree.  Accordingly, assignment of separate evaluations for limited flexion and extension of the either knee is not appropriate here.

C.  Hypertension 

A 60 percent evaluation may be assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) when diastolic pressure is predominantly 130 or more.  When the diastolic pressure is predominantly 120 or more, a 20 percent evaluation may be assigned.  When diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more, a 20 percent evaluation may be assigned.  When diastolic pressure is predominantly 100 or more, or, systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more or who requires continuous medication for control, a 10 percent evaluation is assignable.  38 C.F.R. § 4.104, Diagnostic Code.7101.

The Board acknowledges the Veteran is on medication for hypertension.  None of the blood pressure readings recording during the course of the Veteran's claim shows diastolic pressure 110 or more or systolic pressure 200 or more.  The three blood pressures on the March 2009 VA examination were all within normal limits.  The examiner concluded hypertension was asymptomatic.  The highest blood pressure shown in the record, 159/100, was noted when the Veteran was seen at a private facility in June 2009.  The Board also acknowledges a blood pressure of 132/90 at a VA outpatient treatment clinic in May 2009.  The examiner indicated the Veteran's blood pressure was up slightly, and it was observed the Veteran was off his medication.  He was advised to restart the medication.  

The only evidence supporting the Veteran's claim consists of his statements.  The Veteran's attorney argues that recording blood pressure at rest does not account for the demands of his employment and that a medical opinion is required as to whether hypertension can be controlled while requiring the Veteran to engage in physical or mental activity.  There is no provision in the regulations mandating that blood pressure be taken during activity.  In sum, the Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of hypertension.  The Board finds, therefore, that the preponderance of the evidence is against the claim for an increased rating for hypertension.

	III.  Extraschedular Consideration

The Board has also considered whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Specifically, the Veteran's ranges of motion of the arm and bilateral leg fall within the current evaluations assigned, even taking into consideration the DeLuca factors.  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim for service connection for degenerative disc disease of the lumbar spine, to include on a secondary basis, is reopened and, to this extent only, the appeal is granted.

An evaluation in excess of 20 percent for grade II acromioclavicular joint separation of the left shoulder, is denied.  

An evaluation in excess of 10 percent for osteoarthritis of the left knee is denied.

An evaluation in excess of 10 percent for osteoarthritis of the right knee is denied.

An evaluation in excess of 10 percent for hypertension is denied.



REMAND

Reopening the claim for service connection does not end the inquiry with respect to the claim for service connection for degenerative disc disease of the lumbar spine.  However, additional development is needed before action can be taken on this claim.

Following the VA examination in August 2002, the examiner opined that the Veteran's lumbar problems were related to early degenerative disc disease, and not secondary to his bilateral knee disability.  The Board points out, however, that the initial indication in the record of any low back complaints was following the injury in 1996.  At that time, the Veteran specifically stated he had fallen due to weak knees.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b).

Under the circumstances of this case, the Board finds that additional development of the record is required.  Accordingly, the case is REMANDED to the RO for action as follows:

1.  Schedule a VA orthopedic examination to determine the nature and extent of his low back disability.  All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected osteoarthritis of either knee caused or aggravated (permanently worsened the underlying disorder beyond its normal course) a low back disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The examiner should comment on the effect of the Veteran's injury in 1996 on his low back disability.  The rationale for any opinion expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


